Citation Nr: 0915426	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease.  

2.  Entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).   
A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, there was no 
continuity of symptoms since service, arthritis of the spine 
was not manifest within a year after separation from service, 
and the Veteran's current low back disability did not develop 
as a result of any incident during service. 




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in November 2002, July 
2004, and August 2008.  The RO specifically informed the 
Veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examination.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

The Board also notes that although the claim was previously 
denied by the Board in April 1994 on the basis that the 
claimed disorder was not related to service, the RO 
appropriately reopened the claim based on the veteran's 
recent submission of a favorable medical opinion.

The Veteran contends that he injured his lower back during 
service.  Specifically, he asserts that he strained his back 
when moving heavy 55 gallon drums, and that his back was X-
rayed and it showed abnormality.  He presented testimony to 
this effect during a hearing held before the undersigned in 
March 2009.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

In the present case, a VA examination report dated in August 
2004 noted a diagnosis of degenerative disc disease of the 
lumbar spine.  Therefore, a current disability is shown.  
However, the service medical records are negative for 
documentation of the occurrence of a back injury in service.  
The report of a medical examination of the Veteran conducted 
upon separation from service in September 1945 noted that he 
had no musculoskeletal defects.  In a section of the report 
for listing all significant disease or injuries, no back 
injury was noted.    

With respect to an X-ray the Veteran has submitted, which he 
claims was taken during service, the Board finds that the 
account is not credible.  In this regard, the Board notes 
that the Veteran has given varying accounts of when the X-ray 
was taken, and this detracts from his credibility.  He 
initially reported in a written statement dated in July 1989 
that the X-ray was taken in September 1945, but later changed 
his account and reported that it was instead taken in 1943.  
Such variations reduce the credibility of his accounts.  
Moreover, the X-ray bears no date or name of the person who 
was X-rayed.  It has no evidentiary value.  

Even if the Veteran's account of having strained his back in 
service were to be accepted, the Board finds no basis to link 
a current problem to a strain in service approximately 65 
years ago.  In this regard, there is no convincing evidence 
of any ongoing chronic back disability subsequent to that 
claimed injury in service.  There is also no evidence of 
arthritis within a year of service.  The earliest post-
service treatment records are from more than 20 years later.  
For example, a private treatment record dated in April 1966 
notes that the Veteran reported having lumbosacral pain on 
certain motions such as rolling out of bed.  He was tender at 
the sacroiliac joint.  An X-ray was taken.  He was advised to 
use heat and aspirin.  There was no mention of any back 
disorder being due to service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including his 
pain since his claimed spine injury in service).  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a low back disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran contends that he experienced pain since his 
back injury in service, the Board finds that there is no 
objective evidence of continuity of symptomatology.  On the 
contrary, the history provided by the Veteran in upon 
separation reflects that he did not report any history of 
illness of disease.  This weighs against a finding of 
continuity.  The lack of continuity of symptomatology is 
further demonstrated by the lack of post service treatment 
records until many years after service.  Significantly, the 
medical treatment record dated in 1966 does not contain any 
mention of the claimed in-service injury.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, the Board finds that the evidence weighs against a 
finding of continuity of symptomatology.

With respect to whether there is a medical nexus between the 
claimed in-service injury and the current disability,  the 
Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
In support of his claim, the Veteran has submitted a letter 
dated in July 2006 from John Fitzgerald, M.D., of the Salem 
Clinic.  He stated that the Veteran sustained injuries to his 
lumbar spine and right hip during his service in the Air 
Force, and had a low back and right hip injury.  He further 
stated that X-rays done recently showed the Veteran to have 
degenerative disc disease, particularly narrowing of L5-S1.  
The physician stated that "While these findings could be 
contributed [sic] to aging, I feel that his injuries to his 
low back and hip probably accelerated this process."  No 
further explanation of the basis for that opinion was 
provided.  

On the other hand, the report of a VA spine examination 
conducted in August 2004 contains a medical opinion which 
weighs against the claim.  The examiner noted that the 
Veteran stated that he injured his back in service lifting 
heavy barrels of fuel.  He further stated that he was told 
that he would need a spinal fusion when he returned home, but 
this was never done.  He currently complained of chronic pain 
which intermittently radiates into the hip.  Following 
examination, the VA physician stated that:

I have reviewed the patient's military records, 
which are silent.  Based on review of the existing 
records, I cannot resolve the issue as to whether 
or not the condition is related to military service 
without mere speculation.  Further complicating the 
decision-making process is the fact that the 
patient is elderly, and his is entitled to have a 
certain amount of degenerative disease in his back 
due to age and habitus alone.  The patient may have 
suffered a lumbar strain at that point in time when 
he suffered back pain associated with his heavy 
lifting, but again it would be impossible to 
differentiate that without better records from that 
particular time in history.  

The Board finds that the VA examination opinion is the only 
fully informed and complete opinion which if of record.  The 
VA examination report was based upon a thorough review of the 
claims folder and examination of the Veteran.  Furthermore, 
the VA examiner offered more extensive reasons and bases for 
his opinion.  Therefore, the Board finds the VA examination 
report is most probative opinion.  Moreover, the Board notes 
that the opinion by the VA physician which weighs against the 
claim is the opinion which is the consistent with the lack of 
continuity of symptomatology in this case.   The examiner's 
conclusion that it would be speculative to attribute the 
current back problems to service mandates denial of the 
claim.  See Bloom v. West, 12 Vet. App. 185 (1999) (a 
physician's opinion the Veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative")

A clear preponderance of the evidence is against a finding 
that the Veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over two decades post-service.  In 
sum, the preponderance of the evidence shows that a chronic 
low back disorder was not present during service, arthritis 
of the spine was not manifest within a year after separation 
from service, and the Veteran's current low back disability 
did not develop as a result of any incident during service.  
Accordingly, the Board concludes that a low back disability 
was not incurred in or aggravated by service and arthritis 
may not be presumed to have been incurred therein.  


ORDER

Service connection for a low back disability is denied.




REMAND

The report of an audio examination conducted by the VA in 
August 2004 reflects that the examiner noted that the Veteran 
had been diagnosed with Meniere's disease in 1973, and 
concluded that the Veteran had asymmetric right profound 
sensorineural hearing loss with no word recognition, a left 
side mild to moderate sensorineural hearing loss with good 
word discrimination, and constant tinnitus that was "less 
likely related to military service and more likely related to 
his Meniere's disease and aging process."

In reviewing the foregoing opinion, the Board notes that 
there are indications in the claims file that the Veteran had 
reported complaints of tinnitus as early as 1954.  This would 
have been approximately 19 years prior to his diagnosis of 
Meniere's disease.  In is unclear whether the VA examiner in 
August 2004 was aware of this early complaint of tinnitus.  

The Board notes that the 1954 evidence regarding tinnitus is 
discussed in a prior decision by the Board dated in April 
1994.  The Board noted in 1994 that a 1954 report from Donald 
D. Sanders, M.D., indicates that the Veteran reported 
symptoms which included "some tinnitus."  A Certified list 
attached to the Board's decision indicates that such private 
records were contained in a binder which had been submitted 
by the Veteran.  Those records are apparently no longer 
associated with the claims file.  Nevertheless, the existence 
of a complaint of tinnitus in 1954 is adequately verified by 
the Board's prior decision, and the Board concludes that such 
a symptom should be reviewed and discussed by the physician 
who rendered the VA audiology opinion in August 2004.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should refer the claims file to 
the examiner who prepared the VA audiology 
examination report in August 2004 for the 
purpose of preparing an addendum which 
addresses the complaint of tinnitus in 
1954.  If that examiner is not available, 
another qualified VA physician may instead 
prepare the addendum.  The VA physician 
should comment as to whether the 
occurrence of a complaint of tinnitus in 
1954 alters the opinion with respect to 
whether the Veteran's tinnitus and/or 
hearing loss is related to service (as 
opposed to being related to non-service-
connected Meniere's disease).  The 
Veteran's Form 53-55 indicates that the 
veteran participated in multiple battles 
and campaigns during World War II, 
including the Western Pacific, Sothern 
Philippines, Central Pacific, Guadalcanal, 
Bismarck Archipelago, Eastern Mandates, 
Northern Solomons and New Guinea.  He has 
testified that he was exposed to loud 
explosions during his service.  The 
examiner should comment on what effect the 
exposure to explosions during service has 
on his current hearing loss and tinnitus, 
and or Meniere's disease.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


